
	

114 HRES 525 IH: Urging the Administration to work with North Atlantic Treaty Organization member states to invoke Article 5 of the North Atlantic Treaty in response to the Paris attacks.
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Poe of Texas submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging the Administration to work with North Atlantic Treaty Organization member states to invoke
			 Article 5 of the North Atlantic Treaty in response to the Paris attacks.
	
	
 Whereas terrorist attacks in Paris, France, killed an estimated 129 civilians at 7 different locations on November 13, 2015;
 Whereas ISIS has claimed responsibility for the attacks and vowed to carry out additional attacks against Western targets and North Atlantic Treaty Organization (NATO) member states;
 Whereas Article 5 of the North Atlantic Treaty, signed at Washington, April 4, 1949, states that The Parties agree that an armed attack against one or more of them in Europe or North America shall be considered an attack against them all … .;
 Whereas France is a signatory of NATO and the November 13, 2015, attack qualifies as an armed attack against a member country in Europe; and
 Whereas NATO members, including France, invoked Article 5 less than 24 hours after the September 11, 2001, attacks in solidarity with the people of the United States: Now, therefore, be it
	
 That the House of Representatives calls on the President to work closely with other North Atlantic Treaty Organization members to invoke Article 5 of the North Atlantic Treaty in response to the Paris attacks.
		
